DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 23 March 2021 (hereinafter “the Amendment”) has been entered and considered. Claims 1-20 are all the claims pending in the application. Claims 1-5, 7-12, 14-17, and 19-20 are rejected. Claims 6, 13, and 18 are objected to. This action is made final. 
This application is being examined by an Examiner different from the previous Examiner. 

Response to Arguments
On page 8 of the Amendment, Applicants contend that Xu fails to disclose “presenting, by the at least one processor, the 2D ultrasound image having the blur filtering at the display system”. In support of this argument, Applicants assert that the output of Xu is a tumor saliency map estimated from a breast ultrasound image, rather than a 2D ultrasound image. 
Here, Applicants appear to point out a distinction without a difference. Indeed, a tumor saliency map estimated from a breast ultrasound image is a processed form of that very same breast ultrasound image. Stated another way, Xu’s saliency map is a filtered version of the original 2D ultrasound image. 
On page 8 of the Amendment, Applicants acknowledge that Xu discloses decomposing a breast ultrasound image into layers, utilizing the layers to generate a foreground and background map, and estimating saliency by integrating the foreground map, background map, adaptive center bias, and region-based correlation cues. While this is a citation of the conceptual algorithm taught by Xu, even the concept of decomposition and integration constitutes image 
When examining the execution of the above concept, the same conclusion is reached – that Xu discloses filtering an originally input 2D ultrasound image to arrive at the saliency map. For example, each of Algorithms 1 and 2 disclosed by Xu list the originally input 2D ultrasound image I as the input, and list a weighted foreground map as the output. Both the pseudocode of these Algorithms and the accompanying description clearly discloses that the image intensities of the originally input 2D ultrasound image are adjusted (i.e., filtered) to arrive at the weighted foreground map (section 2.2.2). A simple look at the original image in comparison with the foreground map further proves that the foreground map is a filtered version of the original image (note the similarities between the foreground portions of the original images in column (a) and the white regions (filtered pixels) in the foreground maps in column (d)): 
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    617
    845
    media_image1.png
    Greyscale

	Moreover, Xu’s output saliency map concentrates “high saliency values on the tumor regions and low values on the other regions” (Section 4.4 and Figs. 3 and 9). In other words, Xu’s output saliency map highlights the relevant regions of the 2D BUS image and masks or blurs the non-relevant regions. Thus, the filtering processing described in Xu reads on the broadly claimed “blur filtering”. Contrary to Applicants’ assertions, Xu does indeed disclose presenting the 2D ultrasound image having the blur filtering, as claimed. 

On page 9 of the Amendment, Applicants assert that Xu does not teach or suggest “performing, by the at least one processor, blur filtering on image data of the 2D ultrasound image outside of the identified focal area of interest”. In support of this assertion, Applicants argue that Xu generates a background map, rather than performing blur filtering. 

	In short, Xu discloses inputting the original 2D ultrasound image and adapting the pixel values thereof to output a saliency map which concentrates “high saliency values on the tumor regions and low values on the other regions” (Section 4.4 and Figs. 3 and 9). Although Xu does not expressly use the term “filter” (as noted by Applicants on page 9 of the Amendment), the disclosed processing reads on the broadest reasonable interpretation of the term. Moreover, the Examiner’s interpretation is entirely consistent with the definition set forth in the specification of the subject application. In particular, the specification defines the claimed “blur filtering” as “a blur filter processor 150 that comprises suitable logic, circuitry, interfaces and/or code that may be operable to post-process and present 2D ultrasound images…to emphasize a selected focal area within the 2D ultrasound image”. As previously noted, Xu discloses a software algorithm for processing a 2D ultrasound image to output a saliency map which highlights the relevant regions of the 2D BUS image and masks or blurs the non-relevant regions. Accordingly, Xu discloses the claimed limitation at issue in a manner consistent with the subject invention.

For all of the foregoing reasons, the prior art rejections are maintained. The Examiner proposes amending the independent claims to distinguish the claimed “filtering” over the above interpretation of Xu’s image processing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (“Tumor Saliency Estimation for Breast Ultrasound Images via Breast Anatomy Modeling,” “Xu”).
Regarding Claim 1, Xu teaches a method comprising: presenting, by at least one processor, a two-dimensional (2D) ultrasound image of an object at a display system (Page 5, Figure 3: The input 2D ultrasound image is presented);receiving, by the at least one processor, an identification of a focal area of interest within the 2D ultrasound image (Page 5, Section 2.1: A quick shift algorithm determines regions of interest);performing, by the at least one processor, blur filtering on image data of the 2D ultrasound image outside of the identified focal area of interest (Pages 13-14, Section 2.2: The regions which are not part of the tumor are identified as the background region and their intensity is increase as to “blur” those regions); and(Page 5, Figure 3: The output saliency map only highlights the possible tumor and mask or “blur” the non-relevant regions).
Regarding Claim 9, Xu teaches a system comprising: at least one processor configured to: receive an identification of a focal area of interest within a two-dimensional (2D) ultrasound image of an object (Page 5, Section 2.1: A quick shift algorithm determines regions of interest); andperform blur filtering on image data of the 2D ultrasound image outside of the identified focal area of interest (Pages 13-14, Section 2.2: The regions which are not part of the tumor are identified as the background region and their intensity is increase as to “blur” those regions); anda display system configured to display the 2D ultrasound image having the blur filtering (Page 5, Figure 3: The output saliency map only highlights the possible tumor and mask or “blur” the non-relevant regions).
Regarding Claim 10, Xu teaches in addition to the system of claim 9, wherein the system is an ultrasound system or a medical workstation (Page 17, Section 4.1: The teachings are embedded on a computer running Matlab coded software, which functions as a medical workstation).
Regarding Claim 16, Xu teaches a non-transitory computer readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a machine for causing the machine to perform steps comprising (Page 17, Section 4.1: The experiments are executed on a pc running Matlab, which is configured to perform the steps): presenting a two-dimensional (2D) ultrasound image of an object at a display system;receiving an identification of a focal area of interest within the 2D ultrasound image (Page 5, Section 2.1: A quick shift algorithm determines regions of interest);performing blur filtering on image data of the 2D ultrasound image outside of the identified focal area of interest (Pages 13-14, Section 2.2: The regions which are not part of the tumor are identified as the ; andpresenting the 2D ultrasound image having the blur filtering at the display system (Page 5, Figure 3: The output saliency map only highlights the possible tumor and mask or “blur” the non-relevant regions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5, 7, 11-12, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Chiang et al. (U.S. Pub. No.: 2019/0336101, “Chiang”).
Regarding Claim 2, while Xu teaches the limitations of claim 1, they do not explicitly teach wherein the 2D ultrasound image is a 2D color flow image.Chiang, in the same field of medical imaging, teaches wherein the 2D ultrasound image is a 2D color flow image (Paragraph 342: The color flow data is presented after being overlaid on the2D ultrasound image).It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Chiang to Xu such that the images analyzed by Xu are those as suggested by Chaing. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Xu in this manner in order to analyze flow data which can aid in certain ailments while prevent focus on non-relevant areas. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering 
Regarding Claim 3, while Xu teaches the limitations of claim 1, they do not explicitly teach wherein the 2D ultrasound image is a volume rendering, and comprising rendering, by the at least one processor, a three-dimensional (3D) or fourdimensional (4D) volume to generate the volume rendering.Chiang, in the same field of medical imaging, teaches wherein the 2D ultrasound image is a volume rendering, and comprising rendering, by the at least one processor, a three-dimensional (3D) or fourdimensional (4D) volume to generate the volume rendering (Paragraph 255: The ultrasound images are rendered using software to generate 3D ultrasound images).It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Chiang to Xu such that the images of Xu are rendered as suggested by Chiang. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Xu in this manner in order to acquire detailed diagnostic data which can accurately identify possible medical issues. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Xu, while the teaching of Chiang continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the 
Regarding Claim 4, while Xu teaches the limitations of claim 1, they do not explicitly teach wherein the focal area of interest is a focal depth selected via a user input device.Chiang, in the same field of medical imaging, teaches wherein the focal area of interest is a focal depth selected via a user input device (Paragraph 127: The user can control the depth of penetration).It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Chiang to Xu such that the area of interest is selected as suggested by Chiang. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Xu in this manner in order to selectively analyze anatomy to perform a diagnosis without have irrelevant data present. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Xu, while the teaching of Chiang continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Regarding Claim 5, while Xu teaches the limitations of claim 1, they do not explicitly teach wherein the focal area of interest is a focal region selected via a user input device.Chiang, in the same field of medical imaging, teaches wherein the focal area of interest is a focal region selected via a user input device (Paragraph 131: The region is adjusted with user input).It would have been obvious at the time of filing to one of ordinary skill in the art to add the 
Regarding Claim 7, while Xu teaches the limitations of claim 1, they do not explicitly teach wherein the identification of the focal area of interest is received by the at least one processor based on at least one abnormality of the object detected by applying at least one artificial intelligence image analysis algorithm.Chiang, in the same field of medical imaging, teaches wherein the identification of the focal area of interest is received by the at least one processor based on at least one abnormality of the object detected by applying at least one artificial intelligence image analysis algorithm (Paragraph 315: The neural network process the data to identify diagnostic data (interest area)).It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Chiang to Xu such that the area of interest is identified using artificial intelligence as suggested by Chiang. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Xu in this manner in order to utilize 
Regarding Claim 11, while Xu teaches the limitations of claim 9, they do not explicitly teach wherein the 2D ultrasound image is a volume rendering, and comprising rendering, by the at least one processor, a three-dimensional (3D) or fourdimensional (4D) volume to generate the volume rendering.Chiang, in the same field of medical imaging, teaches wherein the 2D ultrasound image is a volume rendering, and comprising rendering, by the at least one processor, a three-dimensional (3D) or fourdimensional (4D) volume to generate the volume rendering (Paragraph 255: The ultrasound images are rendered using software to generate 3D ultrasound images).It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Chiang to Xu such that the images of Xu are rendered as suggested by Chiang. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Xu in this manner in order to acquire detailed diagnostic data which can accurately identify possible medical issues. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Xu, while the 
Regarding Claim 12, while Xu teaches the limitations of claim 9, they do not explicitly teach wherein the focal area of interest is a focal depth selected via a user input device.Chiang, in the same field of medical imaging, teaches wherein the focal area of interest is a focal depth selected via a user input device (Paragraph 127: The user can control the depth of penetration).It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Chiang to Xu such that the area of interest is selected as suggested by Chiang. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Xu in this manner in order to selectively analyze anatomy to perform a diagnosis without have irrelevant data present. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Xu, while the teaching of Chiang continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Regarding Claim 14, while Xu teaches the limitations of claim 9, they do not explicitly teach wherein the identification of the focal area of interest is received by the at least one processor based on at least one abnormality of the object detected by applying at least one (Paragraph 315: The neural network process the data to identify diagnostic data (interest area)).It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Chiang to Xu such that the area of interest is identified using artificial intelligence as suggested by Chiang. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Xu in this manner in order to utilize computer processing in order to accurately identify tumors which can be missed by human intervention. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Xu, while the teaching of Chiang continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Regarding Claim 17, while Xu teaches the limitations of claim 16, they do not explicitly teach wherein the focal area of interest is a focal depth selected via a user input device.Chiang, in the same field of medical imaging, teaches wherein the focal area of interest is a focal depth selected via a user input device (Paragraph 127: The user can control the depth of penetration).It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Chiang to Xu such that the area of interest is selected as suggested by Chiang. The 
Regarding Claim 19, while Xu teaches the limitations of claim 16, they do not explicitly teach wherein the identification of the focal area of interest is received by the at least one processor based on at least one abnormality of the object detected by applying at least one artificial intelligence image analysis algorithm.Chiang, in the same field of medical imaging, teaches wherein the identification of the focal area of interest is received by the at least one processor based on at least one abnormality of the object detected by applying at least one artificial intelligence image analysis algorithm (Paragraph 315: The neural network process the data to identify diagnostic data (interest area)).It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Chiang to Xu such that the area of interest is identified using artificial intelligence as suggested by Chiang. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Xu in this manner in order to utilize computer processing in order to accurately identify tumors which can be missed by human .

Claims 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Enns et al. (“The role of clarity and blur in guiding visual attention in photographs,” “Enns”).
Regarding Claim 8, while Xu teaches the limitations of claim 1, they do not explicitly teach wherein the blur filtering is one of box blur or Gaussian blur.Enns, in the same field of image analysis, teaches wherein the blur filtering is one of box blur or Gaussian blur (Page 2, Method: The photographs are analyzed to identify objects to retain which are then not blurred using a Gaussian blur).It would have been obvious at the time of filing to one of ordinary skill in the art to combine the teachings of Enns and Xu such that when the area of interest is identified by Xu, the remaining areas are blurred as suggested by Enns. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Xu in this manner in order to allow attention to be drawn where intended allowing for efficiency. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering 
Regarding Claim 15, while Xu teaches the limitations of claim 9, they do not explicitly teach wherein the blur filtering is one of box blur or Gaussian blur.Enns, in the same field of image analysis, teaches wherein the blur filtering is one of box blur or Gaussian blur (Page 2, Method: The photographs are analyzed to identify objects to retain which are then not blurred using a Gaussian blur)
Regarding Claim 20, while Xu teaches the limitations of claim 16, they do not explicitly teach wherein the blur filtering is one of box blur or Gaussian blur.Enns, in the same field of image analysis, teaches wherein the blur filtering is one of box blur or Gaussian blur (Page 2, Method: The photographs are analyzed to identify objects to retain which are then not blurred using a Gaussian blur).It would have been obvious at the time of filing to one of ordinary skill in the art to combine the teachings of Enns and Xu such that when the area of interest is identified by Xu, the remaining areas are blurred as suggested by Enns. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Xu in this manner in order to allow attention to be drawn where intended allowing for efficiency. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Xu, while the teaching of Chiang continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Allowable Subject Matter
Claims 6, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai et al. (U.S. Patent Application Publication No. 2021/0004962) and Lee et al. (U.S. Patent Application Publication No. 2020/0104034) both disclose generating, based on a saliency map (similar to the one generated by Xu), an output image which is the original input image with a blurring effect applied to a background portion while keeping the foreground portion in-focus. Both references contemplate applying such processing to medical/ultrasound images.
Hussain et al. (“Image Retrieval Using Graph Based Visual Saliency) discloses normalizing an image, based on a saliency map thereof, to reallocate energy within the image in a manner that highlights the salient objects while weakening the energy of the background. Hussain contemplates ultrasound imaging as an application for such processing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN M CONNER/Primary Examiner, Art Unit 2663